NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



US BANK, NATIONAL ASSOCIATION,                )
IN ITS CAPACITY AS TRUSTEE FOR                )
THE RMAC TRUST, SERIES 2013-IT,               )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D16-761
                                              )
STANLEY R. FLECK,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed December 28, 2016.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr., Judge.

Melissa A. Giasi of Kass Shuler, P.A.,
Tampa, for Appellant.

Amy K. Kenyon of Kenyon Law Group,
P.L.L.C., Sarasota, for Appellee.



PER CURIAM.

              The final judgment on appeal is reversed and remanded for

reconsideration in light of the supreme court's opinion in Bartram v. U.S. Bank National

Ass'n, 41 Fla. L. Weekly S493 (Fla. Nov. 3, 2016). The trial court did not have the

benefit of this opinion when it rendered its final judgment.
           Reversed; remanded with instructions.



VILLANTI, C.J., and KHOUZAM and BADALAMENTI, JJ., Concur.




                                      -2-